DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 02 May 2022, with respect to the newly amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 - 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an imaging apparatus, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or suggest at least the limitations:
continues the exposure compensation according to the metering in the detected face region, when the detected face region is lost by the first detector and the subject region matching the subject of the detected face region is detected by the second detector, and
reduces the exposure compensation according to the metering in the detected face region in a case where the detected face region is lost by the first detector and the corresponding subject region is not detected by the second detector after the face region is detected by the first detector.

Specifically, while the prior art of record does disclose a first detector and second detector (to detect a face and a body region, respectively), the prior art of record fails to disclose or reasonably suggest the exposure control when the first detect loses a previously detected face region and the second detector is also unable to detect the subject, as required by the instant claim.  Accordingly, the claim is considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Kogure (US 20210306543 A1) discloses an information processing apparatus.
Tsuji (US 20140185875 A1) discloses an object area tracking apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698